Citation Nr: 1045124	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  05-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Counsel






INTRODUCTION

The Veteran had active military service from December 1956 to 
July 1962.  He had additional service in the Army reserves.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an August 2004 rating decision.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The weight of medical evidence makes it less likely than not that 
the Veteran's tinnitus was the result of his time in service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
38 C.F.R. § 3.303.


The Veteran contends that he has tinnitus as the result of 
military noise exposure while serving in the Army Tank Corps, and 
later in the Army Reserves.  In his notice of disagreement, the 
Veteran reported he was in charge of firing ranges for 3 months 
each year, for 3 years, including being in charge of a hand 
grenade range.  He also reported being sent to Lebanon to teach 
their troops how to fire heavy weapons.

In support of his claim, the Veteran submitted a letter from a 
private audiologist who suggested that the Veteran's tinnitus was 
as likely as not a result of exposure to a high noise environment 
from service.  However, this opinion did not provide any 
information as to when the Veteran began experiencing tinnitus or 
why the audiologist believed it was the result of the Veteran's 
time in service. 

The Veteran was subsequently provided with a VA examination in 
July 2004 at which the examiner noted that no tinnitus was 
reported.  This finding appeared to be at odds with the Veteran's 
claim in that the Veteran had a claim for tinnitus pending at 
that time, and subsequently reported having tinnitus in both his 
notice of disagreement and his substantive appeal.  As such the 
Board concluded that an additional VA examination was needed to 
specifically address the onset and etiology of the Veteran's 
tinnitus.

The Veteran underwent the VA examination in September 2010.  The 
examiner recorded the Veteran's history of military noise 
exposure including his service in a tank division while on active 
duty and in an armored unit while in the Army Reserves.  The 
Veteran denied any history of ear infections, surgeries, or 
vertigo.  With regard to tinnitus, the Veteran described his 
tinnitus as a humming sound and stated that it began 
approximately 4-5 years earlier.  After examining the Veteran and 
reviewing the evidence of record, the examiner found that it was 
less likely than not that the Veteran's tinnitus was the result 
of his military service.  The examiner explained that the Veteran 
had reported the onset of his tinnitus more than 30 years after 
his time on active duty.

The Court of Appeals for Veterans Claims (Court) has held that 
lay evidence is competent and sufficient to establish a diagnosis 
of a condition when 1) a lay person is competent to identify the 
medical condition; 2) the lay person is reporting a 
contemporaneous medical diagnosis; or 3) lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. 
Cir. 2007).  

Moreover, lay evidence may suffice to establish the 
manifestations of a chronic condition during service, or within a 
presumptive period; and, when a condition is not chronic and 
there is no medical evidence of a causal nexus, lay testimony or 
medical evidence may establish continuity of symptomatology.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Of note, the 
Court has specifically held that tinnitus is a type of disorder 
associated with symptoms capable of lay observation.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
both that he experiences ringing in his ears, and to establish 
when the ringing began. 

However, in this case, the Veteran has not alleged specifically 
alleged that his tinnitus began while in service.  For example, 
in his claim for service connection for tinnitus that was 
received in April 2004, the Veteran provided no indication as to 
when he began actually experiencing tinnitus.  As noted, the VA 
examiner noted that no tinnitus was reported at a VA examination 
in July 2004, although the Board has recognized that this does 
not square with the fact that the Veteran was actively seeking 
service connection for tinnitus at that time.  Nevertheless, at 
his VA examination in September 2010, the Veteran indicated that 
his tinnitus had its onset four to five years earlier, which 
would place the onset many years after his military career ended.  

The Veteran has not asserted that his tinnitus actually began in 
service, and therefore, a medical opinion is necessary to 
establish service connection for his currently diagnosed 
tinnitus.  

The Veteran's private audiologist suggested that there was a link 
between the Veteran's tinnitus and his military noise exposure.  
However, the audiologist provided no rationale for his opinion, 
aside from noting the Veteran's military noise exposure; and a 
mere conclusion, even one by a medical doctor, is insufficient to 
allow the Board to make an informed decision as to what weight to 
assign to the opinion.  See Sfefl v. Nicholson, 21 Vet. App. 120, 
125 (2007).  In such a situation, it is important that the Board 
seek clarification or explanation.  

The Board did seek clarification, remanding for a VA examination.  
The VA examiner, having reviewed the evidence of record, 
including acknowledging the Veteran's likely military noise 
exposure, concluded that it was less likely than not that the 
Veteran's tinnitus was caused by military noise exposure.  The 
examiner explained that the Veteran did not report the onset of 
tinnitus for approximately 30 years after separating from active 
duty.  

The examiner reviewed the private audiologist's opinion, but 
found that it made no reference to any supporting evidence in the 
Veteran's claims file, and did not address the many post-service 
years during which no tinnitus was reportedly experienced by the 
Veteran.  

The examiner stated that a review of the Veteran's claims file 
failed to provide any support for the Veteran's contention that 
his tinnitus was the result of his military service, aside from 
the unsupported opinion of the private audiologist. 

The VA opinion was supported by a review of the claims file and 
as well as consideration of the Veteran's reported history.  
While the private audiologist was also presumably familiar with 
the Veteran's assertions of military noise exposure, he failed to 
explain the extensive passage of time between the Veteran's 
military service and the onset of his tinnitus.  This passage of 
time provides compelling evidence against his claim, yet the 
private audiologist failed to address it.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Given the lack of any 
discernable rationale, and failure to address the passage of time 
between the conclusion of military service and the onset of 
tinnitus, the Board concludes that the private opinion is less 
probative than is the VA medical opinion. 

Because greater weight is afforded to the VA opinion, the weight 
of evidence against the Veteran's claim is greater than the 
evidence in support of it.  As such, the Veteran's claim is 
denied.

 II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  With respect to service 
connection claims, a section 5103(a) notice should also advise a 
claimant of the criteria for establishing a disability rating and 
effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 486 (2006).  

In the present case, required notice was provided by letters 
dated in May 2004 and March 2008, which informed the Veteran of 
all the elements required by the Pelegrini II Court as stated 
above; as well as informing him of the criteria for establishing 
a disability rating and effective date of award.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the Veteran was not given prior to the first 
adjudication of the claim, the Veteran has been provided with 
every opportunity to submit evidence and argument in support of 
his claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's 
claim was readjudicated following completion of the notice 
requirements.

The Veteran's service medical records have been associated with 
the claims file and private treatment records have been obtained.  
There is no indication that the Veteran has received any VA 
treatment.  Additionally, the Veteran was offered the 
opportunity to testify at a hearing before the Board, but he 
declined.

The Veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  The Board 
finds the VA examination to be thorough and adequate upon which 
to base a decision with regard to the Veteran's claims.  The VA 
examiner personally interviewed and examined the Veteran, 
including eliciting a history from him, and provided a rationale 
for the conclusion.  

Because VA's duties to notify and assist have been met, there is 
no prejudice to the Veteran in adjudicating this appeal.


ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


